Citation Nr: 1749343	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's cousin


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1978 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A video teleconference hearing was held before the Board in June 2014.  A hearing transcript is of record. 

In May 2015, this matter was previously before the Board and was remanded for further development.  The case is presently before the Board for further appellate review.


FINDING OF FACT

The Veteran's schizophrenia manifested during or is etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Legal Analysis

The Veteran seeks service connection for his schizophrenia disorder.  The Veteran contends that his current psychiatric disorder is a result of his active duty service when he was attacked and beaten by some of his shipmates.  The Veteran's service treatment records (STRs) confirm the Veteran's account of events and also notes provisional diagnoses shortly after the incident of mild paranoid psychosis, adjustment reaction of adult life, and a subsequent diagnosis of anxiety, mild.  Therefore, the Board finds that the Veteran has met the in-service element of service connection.  

As it relates to a present disability and the nexus requirement, the Board notes that in October 2009 the Veteran was diagnosed with paranoid schizophrenia unspecified while at the Central Arkansas HCS.  Additionally, in September 2015 during a Mental Health DBQ, the Veteran was diagnosed with Delusional Disorder, Persecutory Type, Adjustment Disorder with Depressed Mood, and Other Substance Use Disorder.  The examiner related the Veteran's delusional disorder to his military service noting that it was at least as likely as not partially caused by events during military service.  The examiner further found that the Veteran's adjustment disorder was secondary to his delusional disorder.  

The examiner did not diagnose the Veteran with schizophrenia and explained that delusional disorders have a familial relationship with schizophrenia and schizotypal disorder, and that the Veteran has a genetic predisposition for this condition.  In sum, the examiner found that "there is insufficient information to diagnose a service connected psychiatric condition at this time."

Alternatively, in a clarifying medical opinion, the examiner found that the Veteran's current psychiatric disorder is that of schizophrenia.  In doing so, the examiner explained that the Veteran's medical history shows that the Veteran has evidence of both delusions and hallucinations which meet "Criteria A" for a schizophrenia diagnosis, and associated features of a depressed mood and a history of angry outbursts/ interactions.  Additionally, the examiner explained that while the Veteran has a long history of substance abuse since military, the Veteran's medical records show that the Veteran was substance free since 2010 and his psychiatric symptoms persisted.  Therefore, the symptoms can be attributed to a psychiatric disorder rather than as a function of the Veteran's use of substances.  

Moreover, the examiner agreed that the Veteran was predisposed to schizophrenia; therefore, the Veteran would have increased genetic risk factors.  However, considering the Veteran's assault in service, the examiner explained that the incident was as likely as not, the starting point for the emergence of the Veteran's schizophrenia disorder.

Lastly, as it relates to the Veteran's previous diagnosis of delusional disorder in 2015, the examiner disagreed and explained that per DSM-5 Criteria B, a delusional disorder diagnosis may only be given if Criteria A for schizophrenia has never been met.  The examiner further explained that the Veteran's "subsequent impaired interpersonal, occupational, and emotional functioning (Criterion B for schizophrenia) is evidenced until today."

In regard to the diagnosis of adjustment disorder, the examiner again disagreed with the previous examiner and noted in short, that "this diagnosis is appropriate when given in response to an identified stressor occurring within three months of its' onset, similar to the diagnosis in the Veteran's STRs as 'Adjustment to Adult Life'."  The examiner expounded that "once the stressor or its consequences have terminated, the symptoms do not persist for more than an additional six months."  The examiner concluded noting that there is no described stressor within the past six months; therefore, the adjustment diagnosis is irrelevant.

Considering the above, the Board finds that the Veteran has a present disability of schizophrenia, and that the clarifying medical opinion provides a positive schizophrenia diagnosis and nexus to support the Veteran's claim.  The Board finds that the clarifying opinion is the most probative evidence as the examiner reviewed the Veteran's medical history prior to rendering an opinion, and the opinion itself provides a detailed clinical rationale as to the etiology of the Veteran's psychiatric disorder.  Moreover, the examiner's diagnosis of schizophrenia is consistent with the examiner who previously diagnosed the Veteran in 2009.  

The Board recognizes that the Veteran's mother and aunt had a history of schizophrenia; therefore, the Veteran may be predisposed.  However, the Veteran is presumed sound upon entry into the military as there were no mental conditions noted at the time of his acceptance, examination, or enrollment in the military, nor is there any clear and unmistakable evidence of record that demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

As such, the Board finds that the preponderance of the evidence weighs in favor of the Veteran.  Accordingly, service connection is granted.  


ORDER

Entitlement to service connection for paranoid schizophrenia is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


